DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
Claims 1-20 filed 04/09/2020 are pending  and are hereby examined on the merits.
Drawings
The drawing is objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).
The examiner respectfully suggests the single drawing should properly be labeled simply: The Figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear (37 CFR 1.84(u)(1)).
The examiner respectfully suggests that all references to the drawing in the disclosure should properly refer to: The Figure.
Appropriate correction is required.

Claim Objections
Claim 1 is  objected to because of the following informalities: “a N,N-dimethylglycinate ion” should read “an N,N-dimethylglycinate ion”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “p-toluic acid” should read “p-toluic acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein an ion of the organic acid is acceptable for a feed”. It is unclear the ion of the organic acid is acceptable for a feed for what subject. Is it for an animal, or for a microorganism? Clarification is required.
Claim 1 recites that the ion of the organic acid is in “an amount equal to chemical equivalents of the N,N-dimethylglycine ion and the polyvalent metal ion”. It is unclear what the limitation is referring to. The same issue exits in claim 5.
For the purpose of examination, claim 1 is interpreted to recite:
A polyvalent metal ion compound salt of N,N-dimethylglycine and an organic acid, comprising an N,N-dimethylglycinate ion, a polyvalent metal ion and an organic acid ion, wherein the polyvalent metal ion is in an amount equimolar to the N,N-dimethylglycinate ion; wherein the organic acid ion is acceptable for an animal feed; and wherein the amount of the organic acid ion is such that the polyvalent metal ion compound salt that comprises the N,N-dimethylglycinate ion, the polyvalent metal ion and the organic acid ion exhibits an electron neutral status.
Claims 2-20 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 7 recites “a general feed additive”. However, absent a clear definition from the original disclosure, it is unclear what kind of feed additive qualifies as a “general” feed additive.  Claim 16-18 depend from claim 7 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claims 8 and 16 recite “a feed raw material”. However, absent a clear definition from the original disclosure, it is unclear what kind of feed material qualifies as “a feed raw material”. Claim 19-20 depend from claim 8 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claims 9-12, 14-15, and 17-20 claims a use without any steps as to how the use is to be practiced. Therefore, it is unclear what steps must be present in order to meet the claim. The examiner respectfully suggests simply rewriting the claims as proper method claims.
Claims 11-12 recites “Use of the feed composition of claim 1 …”. There is insufficient antecedent basis for the limitation “the feed composition”, for the reason that claim 1 does not recite a feed composition. For the purpose of examination, claims 11-12 are interpreted to depend from claim 6. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because a claim directed to a “use” is considered to be an improper definition of a process per MPEP § 2173.05(q).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.16/755152(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The applications teach substantially overlapping subject matter albeit described in slightly different terminology. For instance, instant claim 1 is drawn to a polyvalent metal ion compound salt of dimethylglycine and an organic acid, comprising dimethylglycinate ion, a polyvalent metal ion in an amount equimolar to the dimethylglycinate ion, wherein an ion of the organic acid is acceptable for a feed, and in an amount equal to chemical equivalents of the dimethylglycinate ion and the polyvalent metal ion. Claim 1 of ‘152, on the other hand, is drawn to a conjugate acid salt of dimethylglycine with a metal such as divalent metal and an organic acid having the formula [Dimethylglycine]n M [Organic acid].
The set of dependent claims of each application are similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
The subject matter of claims 1-20 would be allowable once the 112, 101 and provisional obviousness double patenting rejections outlined above have been overcome. The following is a statement of reasons for the indication of allowable subject matter:
Two closest prior art references have been identified by the examiner: Ettlin US Patent No. 8,523,975 and Janssens WO2007/107184 A1.
Ettlin teaches a conjugate metal salt of an acid (e.g., organic or inorganic acid) and an amino acid/ammonium salt (e.g., glycine or lysine), in which amino acid/ammonium salt forms a dative bond with the metal ion. However, the reference does not teach, suggest or make obvious the N,N-dimethylglycine. Nor does the reference suggest the claimed stoichiometry relationship between the components.
Janssens, on the other hand teaches a salt of N,N-dimethylglycine such as calcium salt. However, the reference does not teach, suggest or make obvious the complex metal salt of N,N-dimethylglycine and an organic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793